DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are cancelled
Claims 18-20 and 32-33 are rejected
Claims 21-31 are objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baird et al (US PUB 20180367888, hereinafter Baird).
Regarding claim 18, Baird discloses a waveguide assembly for guiding sound (see at least the abstract), the waveguide assembly including: a chassis (e.g. a chassis or housing 140) that provides a cavity configured to receive sound propagating in a forwards direction along a primary axis (e.g. along a principal acoustic direction or axis 122) of the waveguide assembly (see figures 1 and 2a); a fixed waveguide (e.g. a fixed waveguide 30) that is fixed with respect to the chassis and positioned on the primary axis of the waveguide assembly, wherein the fixed waveguide is spaced apart from the chassis and is configured to guide sound received by the cavity through at least one opening (e.g. a passage 40) formed between the fixed waveguide element and the chassis (see figures 1-2a); a moveable waveguide (e.g. a moveable waveguide 60) that is moveable with respect to the chassis between: a standby position in which the moveable waveguide is configured to obstruct the at least one opening and, together with the fixed waveguide, form a forward-facing surface of the waveguide assembly (see figure 2a); an operational position in which the moveable waveguide is configured to allow sound to exit the cavity through the at least one opening (e.g. when the cone 20 of the loudspeaker 10 is at rest, the moveable waveguide 60 assumes a standby position in which there is substantially no discontinuity between the surface of the moving waveguide 60 and the fixed waveguide 30, and thereby obstructing the passage 40, and when the cone 20 is vibrated, the moveable waveguide assumes an operational position in which it moves in tandem with the cone 20, and allowing the passage 40 to be opened to allow sound to radiate out of the system), wherein the moveable waveguide is configured to be moved from the standby position to the operational position by retracting at least a part of the moveable waveguide in a rearwards direction along the primary axis of the waveguide assembly, wherein the rearwards direction is opposite to the forwards direction (e.g. during operation, the moveable waveguide 30 is pulled backward with the diaphragm 20 when the latter vibrates in the backward direction), (see Baird, [0064]-[0065], and [0068]-[0070] and [0071]-[0074], figures 1-2).

Regarding claim 19, Baird discloses a waveguide assembly according to claim 18, wherein the waveguide assembly includes an installation surface (e.g. installation surface at the throat 44) including a cavity (e.g. hollow portion adjoining the opening 40) in which the waveguide assembly is installed (see Baird, [0069]-[0071], figures 1-2).

Regarding claim 20, Baird discloses a waveguide assembly according to claim 19, wherein the forward-facing surface of the waveguide assembly formed by the fixed waveguide and the moveable waveguide when the moveable waveguide is in the standby position is configured to match the appearance of the installation surface (e.g. the second waveguide extends in prolongation of the first waveguide to form a matched structure when in rest position), (see Baird, [0071], figures 1-2).

Regarding claim 32, Baird discloses a loudspeaker assembly (see at least the abstract, and figure 1) including: a loudspeaker (e.g. a loudspeaker 10) and a waveguide assembly for guiding sound (see figures 1 and 2); wherein the waveguide assembly includes: a chassis (e.g. a chassis or housing 140) that provides a cavity configured to receive sound propagating in a forwards direction along a primary axis (e.g. along a principal acoustic direction or axis 122) of the waveguide assembly (see figures 1 and 2); a fixed waveguide (e.g. a fixed waveguide 30) that is fixed with respect to the chassis and positioned on the primary axis of the waveguide assembly, wherein the fixed waveguide is spaced apart from the chassis and is configured to guide sound received by the cavity through at least one opening (e.g. a passage 40) formed between the fixed waveguide element and the chassis (see figures 1-2a); a moveable waveguide (e.g. a moveable waveguide 60) that is moveable with respect to the chassis between: a standby position in which the moveable waveguide is configured to obstruct the at least one opening and, together with the fixed waveguide, form a forward-facing surface of the waveguide assembly (see figure 2a); an operational position in which the moveable waveguide is configured to allow sound to exit the cavity through the at least one opening (e.g. when the cone 20 of the loudspeaker 10 is at rest, the moveable waveguide 60 assumes a standby position in which there is substantially no discontinuity between the surface of the moving waveguide 60 and the fixed waveguide 30, and thereby obstructing the passage 40, and when the cone 20 is vibrated, the moveable waveguide assumes an operational position in which it moves in tandem with the cone 20, and allowing the passage 40 to be opened to allow sound to radiate out of the system), wherein the moveable waveguide is configured to be moved from the standby position to the operational position by retracting at least a part of the moveable waveguide in a rearwards direction along the primary axis of the waveguide assembly, wherein the rearwards direction is opposite to the forwards direction (e.g. during operation, the moveable waveguide 30 is pulled backward with the diaphragm 20 when the latter vibrates in the backward direction), wherein the loudspeaker is configured to produce sound that is received by the cavity of the waveguide assembly with the sound received by the cavity of the waveguide assembly propagating in the forwards direction along the primary axis of the waveguide assembly (e.g. sound radiated by the speaker will propagate upward through an opening 44 of the throat of the waveguide and along the principal direction 122), (see Baird, [0064]-[0065], and [0068]-[0070] and [0071]-[0074], figures 1-2).

Regarding claim 33, Baird discloses a loudspeaker assembly according to claim 32, wherein the loudspeaker is mounted in the chassis of the waveguide assembly with the diaphragm (e.g. diaphragm 20) of the loudspeaker being configured to move along a loudspeaker axis which is parallel to the primary axis (axis 122) of the waveguide assembly, such that sound produced by the diaphragm is directly received by the cavity (space adjoining opening 40) of the waveguide assembly with the sound received by the cavity of the waveguide assembly with the sound received by the cavity propagating in the forwards (upward) direction along the primary axis of the waveguide assembly (see Baird, figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird as applied to claim 18 above, and further in view of Bisset et al (US PUB 20180359559, hereinafter Bisset). 
Regarding claim 34, Baird discloses a loudspeaker assembly according to claim 32, but fails to explicitly disclose wherein the loudspeaker is a tweeter.
However, Bisset in the same field of endeavor teaches that it is well known in the art to apply a waveguide assembly to a tweeter (e.g. tweeter 41) as demonstrated in [0049], and figure 11. Therefore, it would have been obvious to any person having an ordinary skill in the art to apply a tweeter as taught by Bisset in the teachings of Baird in order to achieve the ability to obtain high-frequency sound output of tweeter, and thereby further enhancing the listening experience of the user.

Allowable Subject Matter
Claims 21-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.